     Case 2:19-cv-01041-KJM-CKD Document 33 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OTIS MICHAEL THOMAS,                                No. 2:19-cv-1041 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    J.C. FRY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 3, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:19-cv-01041-KJM-CKD Document 33 Filed 03/25/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed December 3, 2020, are adopted in full; and
 3          2. All defendants and claims other than a claim for injunctive relief arising under the
 4   Equal Protection Clause of the Fourteenth Amendment against California Department of
 5   Corrections and Rehabilitation Secretary Kathleen Allison in her official capacity and a claim for
 6   damages arising under the Equal Protection Clause of the Fourteenth Amendment against former
 7   Secretary Ralph Diaz in his individual capacity are dismissed.
 8   DATED: March 24, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
